— In an action for a divorce and ancillary relief, the defendant appeals from so much of an order of the Supreme Court, Suffolk County (Blydenburgh, J.), dated July 31, 2002, as directed her to pay counsel fees to the plaintiffs attorneys in the sum of $2,100.
Ordered that the appeal is dismissed, without costs or disbursements.
No appeal as of right lies from an order which does not decide a motion made on notice (see CPLR 5701 [a] [2]; Cellini v Derespiris, 302 AD2d 419 [2003]). Here, the portion of the order appealed from did not determine a motion made on notice, and we decline to grant leave to appeal. Ritter, J.P., Florio, S. Miller and H. Miller, JJ., concur.